DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teng (U.S. 8,587,374) in view of Kolluri et al. (U.S. 6,476,678).
Regarding claim 1, Teng (hereinafter, Ref~374) discloses (please see Figures 1-3 and related text for details) a circuitry applied to multiple power domains (please note that the system of Ref~374 is configured with multiple stages including input stage 80, driver stage 90 and output stages 40/50, thus it would be obvious to one skilled in the art to employ multiple power domains in order to provide desirable power supply levels for each stages depending on custom specifications of an intended system/application. 
In fact, Kolluri et al. discloses (please see Fig. 2 of Inagaki and related text for details) an analogous system having the low power supply required input stage and output stage supplied with different regulation modes as described in col, 1, between lines 35-50, thus it would have been obvious to one skilled in the art to employ such regulated power supply for input stage for high supply rejection as advertised, comprising: 
a first circuit block (80 and/or 910 of Fig. 3), wherein the first circuit block is powered by a first supply voltage (not expressly shown, but needed to operate the stage) of a first power domain (e.g., regulated power supply as described above); 
a second circuit block (40 of Fig. 3), wherein the second circuit block is powered by a second supply voltage (power supply rails) of a second power domain (VDD); 
wherein the first circuit block comprises: a first amplifier (amplifier 80 and/or 90 of Fig. 3), configured to receive an input signal (10/11 of Fig. 3) to generate a processed input signal (30 of Fig., 3); and 
a switching circuit (e.g., S10a/S10b of Fig. 3), wherein when the second circuit block is powered by the second supply voltage, the switching circuit is configured to forward the processed input signal to the second circuit block as S1/S2/S10 would be turned ON/OFF together as shown in 204 of Fig. 2; and 
when the second circuit block is not powered by the second supply voltage, the switching circuit disconnects a path between the first amplifier and the second circuit block (S1/S2 and S10 would be turned OFF), meeting claim 1.  
Regarding claim 3, the modified circuit further discloses the circuitry of claim 1, further comprising: 
a first feedback circuit (R2 of Fig. 3 can be read as the claimed circuit OR at least it is functionally equivalent to it), wherein when the second circuit block is powered by the second supply voltage, the first feedback circuit generates (via R2) a first feedback signal to an input terminal of the first amplifier according to the processed input signal; and 
a second feedback circuit (R5 of Fig. 3 can be read as the claimed circuit OR at least it is functionally equivalent to the claimed one), wherein when the second circuit block is not powered by the second supply voltage, the second feedback circuit generates (via R5) a second feedback signal to the input terminal of the first amplifier according to the processed input signal, meeting claim 3.  
Regarding claim 4, the modified circuit further discloses the circuitry of claim 3, wherein the switching circuit comprises: 
a first switch (S10a/S10b of Fig. 3), configured to selectively connect an output terminal of the first amplifier to the second circuit block and the first feedback circuit; and 
a second switch (S4a/S4b of Fig. 3), configured to selectively connect the output terminal of the first amplifier to the second feedback circuit as seen from Fig. 3, meeting claim 4.  
Regarding claim 5, the modified circuit discloses The circuitry of claim 4, wherein when the second circuit block (40 of Fig. 3) is powered by the second supply voltage (VDD), the first switch (S10a/S10b of Fig. 3) is enabled to make each of the second circuit block and the first feedback circuit receives the processed input signal, and the second switch (S4a/S4b of Fig. 3) is disabled so that the second feedback circuit does not receive the processed input signal; and 
when the second circuit block is not powered by the second supply voltage (VDD), the first switch (S10a/S10b) is disabled so that the second circuit block and the first feedback circuit do not receive the processed input signal, and the second switch is enabled to make the second feedback circuit generate the processed input signal to generate the second feedback signal, meeting claim 5.  
Regarding claim 8, the modified circuit as described above, further discloses the circuitry of claim 1, wherein the second circuit block comprises a second amplifier (40 of Fig. 3), and the second amplifier is configured to receive the processed input signal to generate an output signal (20 of Fig. 3), meeting claim 8.  
Regarding claim 9, Ref~374 discloses (please see Figures 1-3 and related text for details) a circuitry, comprising: 
a first amplifier (e.g., 80 of Fig. 1), configured to receive an input signal (10 of Fig. 1) to generate a processed input signal (35 of Fig. 1); 
a first switch (S10 of Fig. 1), configured to selectively connect an output terminal of the first amplifier to a first terminal (input terminal of 40 of Fig. 1); 
a second switch (S4 of Fig. 1), configured to selectively connect the output terminal of the first amplifier to a second terminal (input terminal of 50 of Fig. 1); 
a first feedback circuit (R2 of Fig. 1 can be read as the claimed feedback circuit OR at least it is functionally equivalent to it), coupled to the first terminal, configured to receive the processed input signal from the first switch to generate a first feedback signal to an input terminal (disposed between R1/80 of Fig. 1) of the first amplifier; and 
a second feedback circuit (R5 of Fig. 1 can be read as the claimed circuit OR at least it is functionally equivalent to it), coupled to the second terminal, configured to receive the processed input signal from the second switch to generate a second feedback signal to the input terminal of the first amplifier; 
wherein the first switch and the second switch are not enabled simultaneously as shown in Fig. 2. Specifically, S4 is being closed in step 202 of Fig. 2, and S10 if being closed in step 204 of Fig. 2, meeting claim 9.  


Allowable Subject Matter
Claims 6-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843